Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000317
                                                        17-APR-2013
                          SCWC-11-0000317               11:46 AM

          IN THE SUPREME COURT OF THE STATE OF HAWAI     I


             ERIC J. MINTON and RICHARD M. STANLEY,
               Petitioners/Plaintiffs-Appellants,

                                  vs.

              SIDNEY A. QUINTAL, JOHN C. FUHRMANN,
                  CITY and COUNTY OF HONOLULU,
                Respondents/Defendants-Apellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-11-0000317; CIV. NO. 07-1-2354)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
      (By: Recktenwald, C.J., Nakayama, and Pollack, JJ.,
 Circuit Judge Castagnetti, in place of Acoba, J., recused, and
      Circuit Judge Kim, in place of McKenna, J., recused)

          Petitioners/Plaintiffs-Appellants’ application for writ
of certiorari filed on March 4, 2013, is hereby accepted and will
be scheduled for oral argument.
          The parties will be notified by the appellate clerk
regarding scheduling.
          DATED:   Honolulu, Hawai#i, April 17, 2013.

Charles S. Lotsof and               /s/ Mark E. Recktenwald
Jack F. Schweigert
for petitioners                     /s/ Paula A. Nakayama

                                    /s/ Richard W. Pollack

                                    /s/ Jeannette H. Castagnetti

                                    /s/ Glenn J. Kim